Citation Nr: 0113401	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-16 370A	)	DATE
	)
	)     

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving 
dependency and indemnity (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

Appellee represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which determined that the marriage 
between the appellant, P.T., and the veteran could not be 
deemed valid for VA purposes.

The veteran had active military service from September 1949 
to April 1969; he died in August 1997.

The appellant and the appellee, M.T., each maintain that she 
should be recognized as the veteran's surviving spouse, for 
VA purposes, as they were each married to the veteran.  
Pursuant to the March 1999 RO decision, appellee's marriage 
to the veteran has been legally recognized for VA purposes.


FINDINGS OF FACT

1.  In March, 1953, the veteran was married to the appellee, 
M.T., then a Japanese citizen, in Sapporo, Japan, which 
marriage was solemnized by the Vice Consul of the United 
States of America.

2.  The veteran and appellee, M.T., had three children during 
their years together, separated in 1968, in Virginia, due to 
the veteran's misconduct, and were never divorced.

3.  In June 1968, the veteran was married to the appellant, 
P.T., in Minnesota; there was one child born of their union 
in 1969 and they lived together continuously until the 
veteran's death.

4.  The appellant's marriage to the veteran is prohibited in 
both Minnesota and Virginia.

5.  Both M.T. and P.T. have filed claims for VA death 
benefits.


CONCLUSION OF LAW

The requirements for recognition of appellant as the 
veteran's surviving spouse for purposes of receiving 
Department of Veterans Affairs benefits have not been met.  
38 U.S.C.A. §§ 103(c), 1102, 5107 (West 1991); 38 C.F.R. 
§§ 3.1, 3.50, 3.52 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that she 
should be recognized as the veteran's surviving spouse for 
the purpose of receiving VA death benefits.  This is a 
contested claim for entitlement to recognition as the 
veteran's surviving spouse for VA purposes.  Both the 
appellant, P.T, and the appellee, M.T., have demonstrated 
their status as "claimants" in this appeal.  See Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991) (before applying for 
benefits, a veteran's spouse must supply proof of marital 
status in order to attain the status as claimant).

Currently, pursuant to a March 1999 RO Administrative 
Decision, the marriage between the veteran and the appellee, 
M.T., has been considered legally valid for VA purposes.  The 
appellant, P.T., disagreed with that determination, and 
initiated this appeal.  In order to understand the context of 
appellant's claim, the history of this appeal, including the 
history of the veteran's marital status, is summarized below.

In March 1953, while stationed in Japan, the veteran wed the 
appellee, M.T., as evidenced by a Certificate of Witness to 
Marriage, signed by the Vice Consul of the United States in 
Japan.  This document, properly executed, did legally 
solemnize the marriage.  See 22 U.S.C.A. § 4192 (2001) 
(formerly classified to 22 U.S.C.A. § 1172, and prior thereto 
to 22 U.S.C.A. § 72) (repealed 1990) [provided for 
solemnization of marriages in presence of any consular 
officer of the United States in a foreign country].  
Thereafter, the veteran and appellee, M.T. returned to the 
United States, where appellee subsequently became a 
naturalized citizen in 1963.  There is evidence of record 
that three children were born of the union of the veteran and 
appellee.  There is no official civilian or military record 
that they were ever divorced; however, the appellee has 
stated that she and the veteran were physically separated in 
1968 when the veteran was transferred to Ft. Stewart Georgia, 
and did not provide for she and the children to join him.  
Evidence of record indicates that the appellee, M.T., 
repeatedly attempted to contact the veteran with regard to 
child support and the status of their marriage. On many 
occasions, the appellee personally and through the office of 
the local military JAG (Judge Advocate General) requested 
documentation that the veteran had, in fact, obtained a 
divorce.  The Board notes that the military, until the 
veteran's death, continued to recognize the appellee, M.T., 
as the veteran's legal spouse and dependent, due to his 
failure to produce documentation of divorce.  

Also of record is a copy of a certificate of marriage between 
appellant, P.T., and the veteran in June 1968, in Minnesota.  
A birth certificate of record indicates that one child was 
born of this union.  There is no record that P.T. and the 
veteran were divorced, and it appears that they lived 
together continuously until the veteran's death.

Following the veteran's death, both appellant and appellee 
filed claims for VA death benefits as the veteran's surviving 
spouse.  In light of these contested claims, the appellant 
submitted additional statements in which she indicated that 
she was unaware that the veteran had been previously married 
or had children from a prior marriage; he had always 
indicated that theirs was his first (and only) marriage.  She 
stated that she did not find out about the veteran's marriage 
to appellee until after his death.  It was also her belief 
that the veteran was not at fault in their separation, but 
rather it must have been the appellee who deserted him.

Appellant further stated that she and the veteran lived 
together continuously from the date of their marriage until 
his death.  She has repeatedly contended that she should be 
entitled to VA DIC benefits as the veteran's surviving spouse 
as she was married to the veteran for over 30 years, and took 
care of him during those years as he became increasingly 
disabled.

In December 1997, the appellee submitted a statement with 
supporting documentation as to her marriage to the veteran in 
1953, their separation in 1968, and her attempts through the 
military JAG offices to locate the veteran, obtain support 
for their children, and proof of the divorce that the veteran 
claimed to have obtained first in Virginia, and then later, 
in Georgia.  She claimed that prior to their physical 
separation, the veteran had been physically abusive to her, 
and had transferred to Ft. Stewart Georgia, without arranging 
for his family to move with him.  She had maintained her 
military dependent privileges to the present time due to the 
veteran's inability/refusal to provide proof that he had 
divorced the appellee.  The appellee also submitted copies of 
correspondence from the counties in Georgia surrounding Ft. 
Stewart, as well as counties in Virginia where the veteran 
had indicated he might have filed for divorce.  These 
documents indicated that there was no record of a divorce 
between the veteran and M.T., the appellee.  She also 
submitted two written statements of friends that attested to 
the cohabitation of the veteran and M.T., his abusive 
behavior, and his desertion in 1968.  Of record also is a 
copy of an official letter from the veteran's commanding 
officer, dated in February 1968, which indicated that the 
veteran was then "absent without leave" (AWOL) since the 
first of February 1968.  (It is noted that the veteran 
married appellant, P.T., in a ceremony, in Minnesota, in June 
1968).  The appellee, has continued to hold herself out as 
the spouse of the veteran since 1968 to the present.

Review of military correspondence indicates that as late as 
April 1983, the veteran was informed by the military that the 
evidence of record showed that appellee was his legal spouse.  
He was further advised that if he did not furnish evidence of 
the divorce he would have to reimburse costs for medical care 
received at government expense for any spouse other than M.T.  
The veteran continued to assert that he had divorced M.T. in 
February 1968 on grounds of desertion; however, he did not 
produce a divorce decree as requested.  

In April 1995, the veteran was informed by letter from a 
military attorney at Ft. Eustis, Virginia, that he needed to 
either sign a waiver of the appellee's retirement benefits or 
furnish a copy of his divorce decree from M.T.  The veteran 
signed and returned the written waiver but did not furnish a 
copy of his divorce decree.  Thus, the military continued to 
recognize the appellee as the veteran's legal spouse.

The veteran submitted his original application for VA 
disability benefits in December 1968, which indicated that he 
had only one marriage - to P.T., the appellant.  On a VA Form 
21-68c, Status of Dependents, dated in August 1994, the 
veteran also indicated only one marriage - to appellant, P.T.

Following receipt of notice of the veteran's death, and the 
appellant's application for DIC benefits, the RO originally 
granted DIC benefits to the appellant as the surviving spouse 
of the veteran.

However, following receipt of application for DIC benefits 
from the appellee, the RO conducted additional development.  
In addition to the documentation provided by the appellee, 
the RO requested and received information from Virginia 
authorities.  In April 1998 the Commonwealth of Virginia, 
Office of Vital Records and Health Statistics, replied that 
no record of divorce was found during the period of 1956 to 
1979 for the veteran and M.T.  

Thereafter, the RO determined in a March 1999 Administrative 
Decision, that the appellee, was recognized as the veteran's 
surviving spouse for VA purposes.  The RO concluded that the 
veteran and appellee were legally married in March 1953 and 
never divorced.  Resolving the continuous cohabitation 
requirement in favor of appellee, her marriage was deemed 
valid.  Therefore, appellee was determined to be the 
surviving widow of the veteran for VA purposes.

The appellant disagreed with the RO's determination and 
initiated this appeal.  

Legal analysis

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 C.F.R. § 3.54 (2000); see 38 U.S.C.A. § 1102 
(West 1991).  Spouse means a person of the opposite sex who 
is a wife or husband and the term surviving spouse means a 
person of the opposite sex who is a widow or widower provided 
the marriage meets the requirements of 38 C.F.R. § 3.1(j).  
See 38 C.F.R. § 3.50 (2000).  

A marriage "means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the rights to 
benefits accrued."  38 C.F.R. § 3.1(j); see 38 U.S.C.A. § 
103(c).

Additionally, under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 
3.52, where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid if: (1) the 
marriage occurred 1 year or more before the veteran died (or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage); 
(2) the claimant entered into the marriage without knowledge 
of the impediment; (3) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the requirements 
must be met in order to find a deemed valid marriage.  See, 
e.g., Colon v. Brown, 9 Vet. App. 104 (1996) (in cases where 
the veteran was still legally married to another person, if 
the appellant was unaware of the legal impediment, then an 
otherwise invalid common law marriage may be deemed valid).

The requirement that there must be continuous cohabitation 
from the date of the marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  38 C.F.R. § 3.53(a).  A temporary 
separation will not break the continuity of the cohabitation. 
Id.  Furthermore, the statement of the surviving spouse as to 
the reason for the separation will be accepted in the absence 
of contradictory information.  38 C.F.R. § 3.53(b).  If the 
evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of the cohabitation will 
not be considered as having been broken.  Id.

In this case, appellant, P.T. contends that she should be 
recognized as the veteran's surviving spouse because she and 
the veteran were formally married in June 1968, and she did 
not violate the continuous cohabitation rule.  There is no 
dispute that the veteran and appellant were married by 
ceremony, as evidenced by the marriage certificate, but for 
VA purposes she could not legally marry the veteran because 
he had never divorced appellee, and appellee was not at fault 
in the separation between she and the veteran.

In this regard the Board takes judicial notice that the laws 
of both Minnesota and Virginia prohibit a marriage between 
two parties entered before the dissolution of an earlier 
marriage of one of the parties becomes final.  See Minn. 
Stat. § 517.03 (2000) (prohibits a marriage entered into 
before the dissolution of an earlier marriage of one of the 
parties becomes final) and Va. Code Ann. 20-43 (2000) (all 
marriages which are prohibited by law on account of either of 
the parties having a former wife or husband then living shall 
be absolutely void, without any decree of divorce, or other 
legal process).

Based on the evidence of record, and in light of the law and 
regulations governing this appeal, the Board concludes that 
the appellant, P.T., may not be recognized as the veteran's 
surviving spouse for VA purposes because of the prior 
subsisting legal marriage between the veteran and appellee in 
March 1953.  Although it is undisputed that sometime around 
1968, the appellee and the veteran separated, the separation 
was by reason of the veteran's misconduct.  See 38 C.F.R. 
§ 3.53(a); Gregory v. Brown, 5 Vet. App. 108 (1993) (the 
absence of fault on the part of the spouse is not a 
continuing one, but rather, is analyzed based on the time of 
separation).  There is no evidence of record other than the 
veteran's own conflicting statements, that the appellee and 
the veteran were ever legally divorced.  In light of the 
extensive attempts on the part of the appellee to obtain 
documentation of such alleged divorce and the veteran's 
repeated refusal to provide such documentation/information 
through the years of their separation, the Board concludes 
that the preponderance of the evidence clearly shows that the 
veteran and appellee were never divorced.  Thus, appellant's 
marriage to the veteran in 1968 was not valid due to the 
legal impediment of the veteran's prior marriage to appellee.

The Board realizes that a marriage may still be deemed valid, 
if certain requirements are met, in cases involving a legal 
impediment prior to marriage if the appellant was unaware of 
the legal impediment at the time of marriage.  See 38 C.F.R. 
§ 3.52; Colon, 9 Vet. App. 104.  In the present case, 
however, since appellee also filed a claim for VA death 
benefits and she is the veteran's legal surviving spouse, 
appellant's marriage to the veteran cannot be deemed valid 
unless there is a bar to payments to appellee as the legal 
surviving spouse.  Here, payments to appellee are not barred 
by the continuous cohabitation requirement of 38 C.F.R. § 
3.53.

In summary, the appellee had a legal marriage to the veteran, 
and was never formally divorced from the veteran.  As such, 
appellant entered her marriage with the veteran with a legal 
impediment.  The appellant has not presented evidence to 
overcome that legal impediment, such as a valid legal 
marriage between the veteran and herself or another party 
which would invalidate the veteran's marriage to appellee, or 
evidence of the veteran's divorce from appellee, prior to his 
marriage to appellant.  In conclusion, the appellant, may not 
be recognized as the veteran's surviving spouse for purposes 
of receiving VA benefits.

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The Board observes that the VA has met its duties to assist 
and notify the appellant and appellee as set forth in the 
Act.  By virtue of the statement of the case and 
communications from the RO, both the appellant and the 
appellee have been afforded notice of the evidence needed to 
establish "surviving spouse" status for receipt of VA DIC 
benefits.  The RO has attempted to help both parties by 
contacting possible sources of information identified by 
either.  No further action is needed to comply with the VA's 
obligations under the Act.  


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


